DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (2016/0222511) in view of Naoki et al (jp 2013/140201).
The Sasaki et al reference teaches the formation of metal oxide films on a substrate for semiconductors, note entire reference. A solution is first made of the material for the oxide film.  The solution material can include water, note para 0034.  The solution is then atomized by the use of a carrier gas to create a mist, note para 0037.  The carrier gas can be an inert gas, note para 0038.  The use of an inert carrier gas such as argon means the oxygen content is less than 21%.  The mist is flowed over a substrate to epitaxial form a metal oxide film, note examples. The oxide film can be doped, note para 0049. The sole difference between the instant claim and the prior art is the second heating step.  However, the Naoki et al reference teaches heating an oxide film after deposition in an oxygen atmosphere, note 
With regards to claim 2, the Naoki et al reference teaches heating the substrate in contact with the oxygen fluid, note examples.
With regards to claim 4, the Sasaki et al reference teaches the oxide film to be a semiconductor, note para 0002.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (2016/0222511) in view of Naoki et al (jp 2013/140201).
The Sasaki et al and Naoki et al references are relied on for the same reason as stated, supra, and differ from the instant claim in the partial pressure.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable partial pressure of the fluid in the combined references in order to maintain the concentration of oxygen in the film.
Claim 5 to 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (2016/0222511) in view of Naoki et al (jp 2013/140201) and Oda (2015/070248).
The Sasaki et al and Naoki et al references are relied on for the same reason as stated, supra, and differ from the instant claims in the specific dopants.  However, the Oda et al reference teaches using halogens as dopants for oxide films, note translated page 6.  Halogens are in group 17, (instant claim 7) acceptors (instant claim 8) and replaceable with oxygen (instant claim 6).  The dopants are added in the mist, note translation page 6 (instant claim 5).  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Sasaki et al reference by the teachings of the Oda et al reference to add a halogen dopant in order to create the desired properties in the final film.
  
9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (2016/0222511) in view of Naoki et al (jp 2013/140201).
The Sasaki et al and Naoki et al references are relied on for the same reason as stated, supra, and differ from the instant claim in the use of one furnace.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable use of one furnace in the combined references in order to lower the chance of impurities from movement.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (2016/0222511) in view of Naoki et al (jp 2013/140201).
The Sasaki et al and Naoki et al references are relied on for the same reason as stated, supra, and differ from the instant claim in the controllers.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable means of controlling the mist and fluid flows the combined references in order to have a constant flow and concentration of gases over the substrate.
			Examiner’s Remarks

The Oda and Nagaoka references are merely cited as showing the state of the art in mist oxide layer formation

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK

/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714